*273MEMORANDUM
COX, J.
The bill of complaint by the wife against her husband prays for: (1) the award of a judgment to her for the amount unpaid under an order of the Family Court of New York, based upon the conviction of the defendant therein, and requiring him to pay certain sums for the support of his children; and (2) a decree for maintenance for herself and children (one of whom is now of full age and the other nineteen years old).
1. The Family Court of New York is a criminal court. Actions on its orders are to be maintained in the name of the State and the court appears to have continuing jurisdiction of proceedings brought therein, either to increase or decrease the amounts fixed by its orders. It is thought this court has no jurisdiction to enter judgment upon the order of the Family Court for support of the children. See Sistare vs. Sistare, 218 U. S. 1.
2. As to maintenance. The defendant is over eighty years of age and plaintiff about fifty-four. Their separation took place with the apparent approval of the plaintiff and has continued for many years. The defendant’s earning capacity is at an end and his financial resources are very slight. The plaintiff appears to be a woman of intelligence and ability— probably far more capable of self-maintenance than the de*274fendant. Even if her view as to the alleged reprehensible conduct of her husband be accepted, it is thought, in the light of all the circumstances, that practical considerations preclude the entering of a decree for maintenance.
The bill is accordingly dismissed. Settle decree on notice.